Exhibit 10.43
 
US Natural Gas Corp KY- Madison Brothers Investments,
LLC Asset Acquisition
 
 
Parties:
US Natural Gas Corp KY ("USNG"), a Florida corporation, E 3 Petroleum Corp
("E3"), a Florida corporation, each of whose address is 1717 Dr. Martin Luther
King Jr. St. N, St. Petersburg, FL 33704 hereinafter referred to as "PURCHASER"
and Madison Brothers Investments, LLC ("MADISON"), a Kentucky Limited Liability
Company whose address is 300 Cedar Lane, Brownsville, KY 42210 hereinafter
referred to as "SELLER".
      Terms:
Asset Acquisition of select leaseholds, mineral rights, well equipment in
Edmonson County, Kentucky. See attached Exhibits
      Price:
$200,000- $10,000 Paid upon acceptance and execution of this Term Sheet by the
SELLER with the balance paid at closing. PURCHASER shall pay all filing and
transfer fees. Each party shall be responsible for any taxes due on its behalf.
     
Closing:
On or Before April 30, 2011 (the "Closing").
     
Legal Fees:
USNG shall prepare all documentation for this transaction. MADISON may elect at
their expense to have all documentation reviewed by outside counsel. The parties
agree that this Term Sheet shall be governed by the Laws of Kentucky and that
venue and jurisdiction shall be exclusively in Kentucky.
      Due Diligence:
USNG shall perform their own Due Diligence at their expense.
      Documentation:
The definitive documentation shall contain such additional customary provisions,
including without limitation representations, warranties, covenants, agreements
and remedies.
     
Stipulations
The following items are stipulations to the agreement:
  1.
PURCHASER is of the understanding that it will be purchasing twenty five (25)
oil wells and two (2) water injection wells. A list of said wells is attached as
Exhibit A;
  2.
At closing, MADISON shall execute a Form ED-I3, Well Transfer Form, for each
well acquired. E 3 shall prepare each form to be executed;
  3.
At closing, MADISON shall provide a copy of the executed Quit Claim Deed from
Bobby Logsdon to MADISON. PURCHASERS have prepared and forwarded a deed to
MADISON;
  4.
MADISON shall execute a Quit Claim Deed to PURCHASER for all mineral rights
acquired from Bobby and/or Bruce Logsdon d/b/a Logsdon Brothers Oil & Gas.
PURCHASER shall prepare deed;

 
 
 

--------------------------------------------------------------------------------

 

 
5.
All leaseholds, shown on Exhibit B, shall be in good standing at the time of
execution of the definitive documents. If any funds are owed on leases prior to
closing, due to non-production, annual payments, or any additional reasons, it
shall be the responsibility of MADISON to make these payments so as not to
terminate any leases;
        6.
Purchaser has had the opportunity to research the titles for all assets listed
and is responsible for completing their own due diligence, title opinions or
other research and shall satisfy themselves as to the condition of all rights
and titles referenced herein.
         7.
MADISON shall complete and file all Annual production reports with the Kentucky
DNR Division of Oil & gas for all years prior to and including 2010 for each
well being transferred;
         8.
All parties shall remain in good standing after execution of this Term Sheet
with all governmental agencies, purchasers of oil and natural gas, counter
parties to any and all agreements, and any business relationship effecting the
day to day operations of all companies;
        9.
USNG and E3 shall bear no fmancial or legal responsibility for violations
received by MADISON prior to execution of the final definitive documents;
        10.
MADISON has the two injection wells permited included in Exhibit A;
        11.
All in ground equipment, above ground equipment, tanks, flowline, separators,
rods, tubing, casing, electrical and miscellaneous equipment located on the
leaseholds or the individual wells shall become the property of PURCHASER at
closing;

 
 
 

--------------------------------------------------------------------------------

 
 
Accepted and Agreed:
 
 

MADISON BRO'lIWRS INVESTMENTS, LLC                     By: /s/ Ronald L. Madison
  By: /s/ Trenton T. Madison               Name: Ronald L. Madison   Name:
Trenton T. Madison               Title: MEMBER   Title: Member              
Date: 3-15-11   Date: 3-15-11               US NATURAL GAS CORP KY              
      By: /s/ Wayne Anderson                     Name: Wayne Anderson          
          Title: President                     Date: 3-16-11                    
E3 PETROLEUM CORP                     By: /s/ Wayne Anderson                    
Name: Wayne Anderson                     Title: President                    
Date: 3-16-11        

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ELIZABETH GRAHAM
W.A. VINCENT                                      
PERMIT #
WELL # PERMIT #  WELL #
85083
231
85524
276
85146
237
85244
248
84897
240
   
84899
241
   
84898
245
GUY WILSON
85147
250
85036
2
85218
251
84507
1
85246
253
   
85356
259
   
85357
261
ROBO ENTERPRISES, INC UNIT
85358
262
85523
275



 
GUS PARSLEY
85327
264
85328
268
85329
269
85330
270



 
WARD WATT
85569
278
85579
2
85289
265
85502
273



 
ROMIE CONSTANT
85245 
247

 
WATER INJECTION WELLS

85309 267 (Water Injection) 85597
293 (Water Injection)

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B

 
1. ELIZABETH GRAHAM
 
2. GUS PARSLEY
 
3. WARD WATT
 
4. W.A. VINCENT
 
5. GUY WILSON
 
 
 
 
 
 
 
 
 
 
 
 
 
 